FILED
                              NOT FOR PUBLICATION                           APR 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIGUEL BRAVO MARTINEZ; TERESA                     No. 09-72330
CARRILLO MEDINA,
                                                  Agency Nos. A079-530-414
               Petitioners,                                   A079-530-416

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Miguel Bravo Martinez and Teresa Carrillo Medina, natives and citizens of

Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen proceedings due to ineffective assistance of

counsel. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where the motion was filed nearly five years after the BIA’s final order of

removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to show they acted with

the due diligence required to obtain equitable tolling of the filing deadline, see

Iturribarria, 321 F.3d at 897.

      In light of our holding, we do not reach petitioners’ contentions concerning

the merits of their ineffective assistance of counsel claim.

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72330